Case 1:18-cv-00215-RAL Document 151 Filed 04/19/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TYRONE MARTIN,
Plaintiff
No. 1:18-cv-00215 (Erie)

Vv.

JOHN WETZEL, et al.
Defendants

Richard A. Lanzillo
United States Magistrate Judge

Nee ee ee fe

ECF No. 139

OPINION & ORDER
1. Introduction

Plaintiff Tyrone Martin (Mattin) has filed a motion styled “Fraud Upon the
Coutt/ Reconsideration” [ECF No. 139] in which he seeks reconsideration of the portion of the
Court’s November 25, 2020 Memorandum Opinion and Order [ECF No. 136] which denied his two
most recent Motions for Sanctions [ECF Nos. 125 and 132]. For the following reasons, Martin’s

motion for reconsideration is DENIED.'
2. Standard of Review of Motions for Reconsideration of Interlocutory Orders

Although a district court has the “inherent power to reconsider prior interlocutory orders,”
State Nat'l Ins. Co. v. Cty of Camden, 824 F.3d 399, 406 (3d Cir. 2016), the purpose of this power is to
cottect manifest errors of law or fact or allow for the presentation of newly discovered evidence.
Harsco Corp. v. Zlotnicki, 7719 F.2d 906, 909 (3d Cir. 1985). Accordingly, a party seeking

reconsideration normally must demonstrate at least one of the following grounds: (1) an intervening

 

1 Although Martin has appealed this Court’s denial of his motion for sanctions to the United States Court of Appeals for
the Third Circuit [see ECF No. 142], “a lower court’s jurisdiction is not lost when an appeal is taken from a non-
appealable order,” see Rowdabush v, Bitener, 722 Fed. Appx. 258, 262 (3d Cir. 2018) (pet curiam) (citing Venen v, Sweet, 758
F.2d 117, 121 (Gd Cir, 1985)), and this was plainly a non-appealable interlocutory order. See Simon v. Robinson, 196 Fed,
Appx. 54, 55 (3d Cit. 2006) (per curiam) (citing Babsock e Wilcox Co. v. Foster Wheeler Corp., 457 F.2d 1307, 1308 (3d Cir.
1972)).
Case 1:18-cv-00215-RAL Document 151 Filed 04/19/21 Page 2of5

change in the controlling law; (2) the availability of new evidence that was not available when the
coutt entered judgment; or (3) the need to correct a cleat error of law or fact or to prevent manifest
injustice. Max's Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 3d Cir. 1999) (citing
North River Ins. Co. v. CIGNA Reinsurance Co., 52. F.3d 1194, 1218 (3d Cir. 1995)). A motion for
reconsideration is also appropriate in instances where the court has “patently misunderstood a patty,
ot has made a decision outside the adversarial issues presented to the Court by the parties, or has
made an error not of reasoning but of apprehension.” Rohrboach v. AT ¢ T Nassau Metals Corp., 902
F. Supp. 523, 527 (M.D. Pa. 1995), vacated in part on other grounds on reconsideration, 915 F. Supp. 712
(M.D. Pa. 1996) (citation omitted). Such motions may not be used to reargue unsuccessful theories
or argue facts or issues that were not presented to the court in the context of the previously decided
matter. Drysdale v. Woerth, 153 F. Supp. 2d 678, 682 (E.D. Pa. 2001). In other words, a motion for
reconsideration is not a means to get a “second bite at the apple.” Kropa v. Cabot Oil ¢ Gas Corp.,
716 F. Supp. 2d 375, 378 (M.D. Pa. 2010). “Because federal courts have a strong interest in the
finality of judgments, motions for reconsideration should be granted sparingly.” Cont’ Cas. Co. v.
Diversified Indus., Inc., 884 F. Supp. 937, 943 (E.D.Pa.1995) (citation omitted). And, while the
standard for granting reconsideration of an interlocutory ordet is more liberal than for a final
judgment, “the movant must still establish good cause for why the court should revisit its prior
decision.” Qazizadeh, 214 F. Supp. 3d at 295 (citing Confer. v. Custom Eng’g Co. Emp. Health Benefit
Plan, 760 F. Supp. 75, 77 (W.D. Pa. 1991)). “Each step of the litigation process should build upon
the last and, in the absence of newly discovered, non-cumulative evidence, the parties should not’ be
permitted to reargue previous rulings made in the case.” Confer, 760 F. Supp. at 77 (citation
omitted). This standard applies to interlocutory ordets on discovery issues. See Miller v. Steam

Generating Team, LLC, 2020 WL 1821698, at *1 (W.D. Pa. Apr. 10, 2020) (granting reconsideration to
Case 1:18-cv-00215-RAL Document 151 Filed 04/19/21 Page 3of5

order using Rule 54(b) standard denying “PlaintifPs Motion to Compel Compliance with Third Party

Subpoena.”).
3. Analysis

Martin has not presented any factual or legal basis to support reconsideration of the Court’s
order which denied his motions for sanctions regarding Defendants’ compliance with his discovery
requests for video recordings of the use of force incident on May 29, 2018. He has failed to show
an intervening change in the law, new evidence previously unavailable, or a cleat etror of law or fact;
there has been no “manifest injustice.” See Max’s Seafood Café ex rel. Lou-Ann, Inc., 176 F.3d at 677.
Martin believes that reconsideration is appropriate because Deputy Attorney General Phillip
Raymond (DAG Raymond) told the Court that he had sent certain video evidence to Martin on
November 4, 2020 despite Martin having reason to believe that he had not done so until

November 13, 2020. ECF No. 139, p. 1.

DAG Raymond noted in his Status Report of November 10, 2020 that he looked again at
DVD copies of the videos which had been sent to SCI-Phoenix, found functioning video and audio,
extracted video files from discs 2 and 3, burned new copies onto DVDs, and mailed those to Martin
with instructions on how to play them. ECF No. 131, ff] 14-16. Martin, however, points to an
exhibit attached to his motion for reconsideration—the cover letter Attorney Raymond sent to
ptison official Gina Orlando explaining that attached were DVDs for Martin to view—which shows

that Attorney Raymond dated this cover letter November 13, 2020. ECF No. 139-1, p. 1.

In its initial consideration of the motions for sanctions, the Court reasoned that while
spoliation of one of the videos had occurred, the Court needed to consider three factors to

determine whether sanctions were appropriate:
Case 1:18-cv-00215-RAL Document 151 Filed 04/19/21 Page 4of5

(1) the degree of fault of the patty who altered or destroyed the evidence; (2) the
degree of prejudice suffered by the opposing party; and (3) whether there is a lesser
sanction that will avoid substantial unfairness to the opposing party and, where the
offending party is seriously at fault, will serve to deter such conduct by others in the
future.

GNN Netcom, Inc. v. Plantronics, Inc., 930 F.3d 76, 82 (3d Cir. 2019) (quoting Schmid v. Milvaukee Elec.

Tool Corp., 13 F.3d 76, 79 (3d Cir, 1994).

The Court’s previous determination based on these three factors is unchanged. Regarding
the first factor, any delay in providing the available videos has nothing to do with whether the
Defendant was at fault for allowing the videotape on the DIVAR camera to be overwritten, as
analyzed fully in the Court’s Memorandum Opinion and Order. See ECF No. 136, pp. 6-8. If there
is any fault in the delay from November 4 to November 13, 2020, that is minimal. There is no
indication that this discrepancy in dates occurred because of bad faith. The Coutt notes that it
received a letter from Attorney Raymond dated November 4, 2020, providing copies of these same
videos that were sent to Martin. ECF No. 128. Regarding the second factor, Martin has suffered no
prejudice as a result of the discrepancy in service dates. The exhibit that Martin attached to his
motion for reconsideration shows that DVDs with the video evidence were sent to the prison, and
Martin watched those videos on December 3, 2020. See ECF No. 139-1, p. 2. Martin affirmed on
this exhibit that he “viewed [the] entirety” of the DVDs on December 3, 2020. Id, pp. 3-4. He
made no notation of any problems with either the audio or visuals on the DVDs. Moteover, Martin
suffered no prejudice because he had the opportunity to view the available videos with plenty of
time before his response to the Defendant’s currently pending motion for summary judgment was

due on December 30, 2020. See ECF No. 123.
Case 1:18-cv-00215-RAL Document 151 Filed 04/19/21 Page5of5

As for the third factor, there is also no need to choose between mote ot less severe
sanctions here because the Court finds no bad faith or prejudice. December 3, 2020, the same day
he viewed these videos, is the same day that Martin filed his motion for reconsideration. ECF No.

139,
4, Conclusion

Having made no showing to support reconsideration of the prior order denying his motions

for sanctions, Martin’s motion for reconsideration at ECF No. 139 is DENIED.

Entered and Ordered this 19” day of April, 2021.

Hee Ct

t

RICHARD A. LANZILLO
United States Magistrate Judge
